Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20170085557) in view of Taborn (US 20170134884).

Regarding claim 11, Hu discloses a permitted communication partner registration method by which a first communication device that is operated by an operator and a second communication device mutually register each other as candidates for partners that are permitted to communicate with each other (identity authentication mechanism to guarantee the authenticity of the identities of the two communication parties; [0047]), the method comprising:
a first communication device identification information reception step in which first communication device identification information that identifies the first communication device is received by the second communication device (entity A transmits a first identity authentication message including N.sub.A∥Cert.sub.A to an entity B, where N.sub.A represents a random number generated by the entity A, and Cert.sub.A represents a certificate of the entity A; [0053]);
a first test signal transmission step in which the second communication device wirelessly transmits a first test signal to the first communication device, the first test signal including the received first communication device identification information (entity B transmits a second identity authentication message including N.sub.A∥N.sub.B∥Cert.sub.B∥Q.sub.B∥Sig.sub.B to the entity A, where Cert.sub.B represents a certificate of the entity B; [0055]);
a first identification information check step in which the first communication device determines whether or not the first communication device identification information included in the received first test signal corresponds to identification information on the first communication device itself (entity A checks for correctness of field data in the second identity authentication message; [0056]);
a first communication device identification information registration step in which, if the first communication device determines that the first communication device identification information included in the first test signal corresponds to the identification information on the first communication device itself in the first identification information check step, the second communication device registers the received first communication device identification information as identification information on a candidate for a permitted communication partner (if the field data are incorrect as a result of the check, then the entity A may terminate the authentication. If the field data in the third identity authentication message are incorrect as a result of the check, then the entity B may terminate the authentication; [0056, 0059]);
an second communication device identification information reception step
in which second communication device identification information that identifies the second communication device is received by the first communication device ( entity A checks for correctness of field data in a second identity authentication message including N.sub.A∥N.sub.B∥Cert.sub.B∥Q.sub.B∥Sig.sub.B from the entity B upon reception of the second identity authentication message; [0076]);
a second test signal transmission step in which the first communication
device wirelessly transmits a second test signal to the second communication device, the second test signal including the received second communication device identification information (entity A may convert the calculated secret information z into a string of characters Z, calculate a key MK=KDF(N.sub.A, N.sub.B, Z, ID.sub.A, ID.sub.B), calculate a message authentication code MacTag.sub.A=MAC1(MK, ID.sub.A, ID.sub.B, Q.sub.A, Q.sub.B), and transmit a third identity authentication message including N.sub.A∥N.sub.B∥Q.sub.A∥Sig.sub.A∥MacTag.sub.A to the entity B; [0078]);
a second identification information check step in which the second communication device determines whether or not the second communication
device identification information included in the received second test signal corresponds
to identification information on the second communication device itself (entity B checks for correctness of field data in a third identity authentication message including N.sub.A∥N.sub.B∥Q.sub.A∥Sig.sub.A∥MacTag.sub.A from the entity A upon reception of the third identity authentication message; [0089]); and
a second communication device identification information registration step in which, if the second communication device determines that the second communication device identification information included in the second test signal corresponds to the identification information on the second communication device itself in the second identification information check step, the first communication device registers the received second communication device identification information as identification information on a candidate for a permitted communication partner (if the field data in the third identity authentication message are incorrect as a result of the check, then the entity B may terminate the authentication. Entity B may check Q.sub.A in the received third identity authentication message for validity, and if Q.sub.A is valid, then the entity B may use Q.sub.A in the received third identity authentication message; if Q.sub.A is invalid, then the entity B may terminate the authentication; [0089, 0090].
entity B may calculate a message authentication code MacTag.sub.A=MAC1(MK, ID.sub.A, ID.sub.B, Q.sub.A, Q.sub.B), and compare it with MacTag.sub.A in the received third identity authentication message transmitted by the entity A, and if they are not consistent, then the entity B may terminate the authentication; otherwise, the entity B may determine that the entity A is legal; [0091]).
Hu does not expressly disclose an operation-side communication device that is operated by an operator and a machine-side communication device that is connected to an industrial machine mutually register each other.
In an analogous art, Taborn discloses operation-side communication device that is operated by an operator and a machine-side communication device that is connected to an industrial machine mutually register each other (one or more near field communication (NFC) functions may be employed by the various components of the system 100. For example, in some embodiments, one or more devices of the system 100 may identify a device user, write data to an NFC device 108 with values for diagnostic purposes to carry back, download applications, pair and authenticate devices, determine which preloaded configurations are used by the gateway device 102, determine which server (e.g., which backend server 104) is used for applications, determine which server (e.g., which backend server 104) is used for attestation, determine which server (e.g., which backend server 104) is used for data. the techniques may be employed in relation to another field (e.g., industrial, critical device management, military/intelligence, financial, and/or other fields where access is to change based on a current user and/or location; [0015, 0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Taborn into the system of Hu in order to enable remote management of devices based on factors including NFC (Taborn; [0014]). 

Regarding claim 15, the combination of Hu and Taborn, particularly Taborn discloses wherein the method is implemented in a system including a plurality of the operation-side communication devices, a plurality of the industrial machines, and a plurality of the machine-side communication devices each connected to each of the industrial machines in one-to-one correspondence (enterprise-based security manager may be utilized for the authentication and attestation of computing devices in an enterprise environment and/or to perform other remote management functions. Further, in some embodiments, a gateway device (e.g., an IoT gateway) may be employed in a computing environment to allow a collection of devices (e.g., legacy industrial devices) to communicate with a network infrastructure and/or cloud computing environment; [0002].
a single gateway device 102 may deliver custom/unique GUIs, state machines, sensor associations, and operation sequencing to multiple patients and caregivers (e.g., by virtue of the combination of unique data elements allowing the backend to validate the data set each time data is collected and transmitted). Although the techniques described herein are primarily described in reference to the healthcare field, it should be further appreciated that, in other embodiments, the techniques may be employed in relation to another field (e.g., industrial, critical device management, military/intelligence, financial, and/or other fields where access is to change based on a current user and/or location); [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Taborn into the system of Hu in order to enable remote management of devices based on factors including NFC (Taborn; [0014]).

Regarding claim 17, the combination of Hu and Taborn, particularly Taborn discloses the operation-side communication device is a remote controller that is connectable to a portable terminal via a wired cable (one or more devices of the system 100 may identify a device user, write data to an NFC device 108 with values for diagnostic purposes to carry back, download applications, pair and authenticate devices, determine which preloaded configurations are used by the gateway device 102, determine which server (e.g., which backend server 104) is used for applications, determine which server (e.g., which backend server 104) is used for attestation, determine which server (e.g., which backend server 104); [0015].
FIG. 2, the gateway device 102. I/O subsystem 212 may be embodied as, or otherwise include, memory controller hubs, input/output control hubs, firmware devices, communication links (i.e., point-to-point links, bus links, wires, cables, light guides; [0019]), 
the portable terminal being able to perform wireless communication; and the portable terminal wirelessly transmits an instruction to control an operation of the industrial machine (the NFC devices 108 may include, for example, NFC cards 114 (e.g., key cards/fobs able to communicate over NFC links) and/or NFC tags 116 (e.g., paper-based RFID tags) depending on the particular embodiment. For example, in some implementations of the techniques described herein, a medical facility may include an NFC tag 116 on a patient's discharge papers, which may be subsequently scanned by a gateway device 102. Further, a caregiver of the patient may be assigned an NFC card 114 that, when in close proximity to the gateway device 102, may communicate with the gateway device 102, for example, to retrieve sensor data regarding the patient collected by sensors communicatively coupled to the gateway device 102, upload and/or reconfigure various interfaces or parameters to the gateway device 102, modify the modify the backend server(s) 104 used by the gateway device 102 for attestation and/or data transmission, and/or perform various administrative functions on behalf of the gateway device 102; [0024].
the techniques may be employed in relation to another field (e.g., industrial, critical device management, military/intelligence, financial, and/or other fields where access is to change based on a current user and/or location; [0015, 0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Taborn into the system of Hu in order to enable remote management of devices based on factors including NFC (Taborn; [0014]).


Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 11.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Taborn and in view of Blanco et al. (US 20110238995).

Regarding claim 16, the combination of Hu and Taborn does not expressly disclose wherein in the machine-side communication device identification information reception step, the machine-side communication device identification information is received by the operation-side communication device via a wired cable; and in the operation-side communication device identification information reception step, the operation-side communication device identification information is received by the machine-side communication device via a wired cable.
In an analogous art, Blanco discloses wherein in the machine-side communication device identification information reception step, the machine-side communication device identification information is received by the operation-side communication device via a wired cable; and in the operation-side communication device identification information reception step, the operation-side communication device identification information is received by the machine-side communication device via a wired cable (user of multiple ones of the devices 110, 112, 114, 116, and 118 may desire to use a service, such as a network independent service 108, and may, thereby, be required to authenticate his or her identity via an authenticator device, e.g., 106. For instance, the network independent service can be access to national, regional, or state databases that require user identification and validation for access. user devices 110, 112, 114, 116, and 118 can be any type of device such as those provided by way of illustration in FIG. 1 or any other type of subscriber device with wireless and near-field capabilities. The authenticator devices 104 and 106 can be any device that implements methods and protocols consistent with the teachings herein for facilitating user and/or device authentication. In one illustrative implementation, the authenticator device is a server, such as an authentication, authorization, and accounting (AAA) server having memory, a processor, and a suitable wired and/or wireless interface operatively coupled for communicating with one or more of the devices 112, 114, 116, or 118; [0021-0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Blanco into the system of Hu and Taborn in order to minimize the interference of electromagnetic signals used in most radios and other wireless communication devices (Blanco; [0018]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Taborn and in view of Karnik et al. (US 20160295253).

Regarding claim 18, the combination of Hu and Taborn, particularly Hu discloses the portable terminal receives the first communication device identification information on the first communication device from the first communication device, and outputs the received first communication device identification information to the second communication device entity A transmits a first identity authentication message including N.sub.A∥Cert.sub.A to an entity B, where N.sub.A represents a random number generated by the entity A, and Cert.sub.A represents a certificate of the entity A; [0053]; and
the portable terminal receives the second communication device identification information on the second communication device from the second communication device, and outputs the received second communication device identification information to the first communication device (entity B transmits a second identity authentication message including N.sub.A∥N.sub.B∥Cert.sub.B∥Q.sub.B∥Sig.sub.B to the entity A, where Cert.sub.B represents a certificate of the entity B; [0055]).
The combination of Hu and Taborn does not expressly disclose receiving data via a wired cable, and outputting the received data via a wired cable.
In an analogous art, Karnik discloses receiving data via a wired cable, and outputting the received data via a wired cable (For upstream traffic of a CPE at a service node 130 that has a dynamic service flow created in the EN 125, the cable modem that relays the CPE's data packets (including any embedded cable modem, e.g., an embedded cable modem of an eMTA) at the service node 130 to the EN 125 also need to have a service flow to associate the CPE's data packets to the dynamically created service flow on the EN. When a cable modem receives any data packet from the CPE, the cable modem matches the data packet with the classifiers, in order to associate the data packet with the upstream service flow on the EN, and then sends along the data packet to the EN using that upstream service flow; [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Karnik into the system of Hu and Taborn in order to provide high-speed data for a desired service in a scalable, cost effect manner (Karnik; [0027]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Taborn and in view of Evesti et al. (US 20180241766).

Regarding claim 19, the combination of Hu and Taborn does not expressly disclose the machine-side communication device identification information registration step is performed while the operation-side communication device is in a maintenance mode different from a normal mode performed when the industrial machine is operated; and the operation-side communication device identification information registration step is performed while the machine-side communication device is in a maintenance mode different from a normal mode performed when the industrial machine is operated.
In an analogous art, Evesti discloses the machine-side communication device identification information registration step is performed while the operation-side communication device is in a maintenance mode different from a normal mode performed when the industrial machine is operated; and the operation-side communication device identification information registration step is performed while the machine-side communication device is in a maintenance mode different from a normal mode performed when the industrial machine is operated (device 202 may perform setup/maintenance functions for smart space 200. Setup/maintenance functions may include, among others, configuring parameters for communication within smart space 200, and/or controlling access to smart space 200. Access control functionalities of device 202 may include, among others, performing authentication and association/disassociation procedures to enable devices to join/leave smart space 200; [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Evesti into the system of Hu and Taborn in order to effectively storing and/or discarding security information based on a trustworthiness level associated with a user device (Evesti; [0054]).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to claims 13 and 14 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradley et al. (US 20190373469), “TECHNIQUES FOR ENABLING COMPUTING DEVICES TO IDENTIFY WHEN THEY ARE IN PROXIMITY TO ONE ANOTHER.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413